Citation Nr: 0408731	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  02-21 480	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for disability resulting from surgery performed at a 
VA facility in January 1996.

2.  Entitlement to special monthly compensation based upon 
housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from December 1950 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing 
held in November 2003.

In a September 2000 statement, the veteran raised the issue 
of entitlement to special monthly pension based upon 
housebound status.  This matter is therefore referred to the 
RO for appropriate action.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

In the October 2001 rating decision which denied entitlement 
to compensation pursuant to 38 U.S.C.A. § 1151 for disability 
resulting from surgery performed at a VA facility in January 
1996, the RO also denied entitlement to special monthly 
compensation based upon housebound status.  The Board 
mentions this because further procedural action is required 
before the Board may take jurisdiction over this issue.  The 
record reflects that the veteran, in a November 2001 
statement, expressed disagreement with the October 2001 
rating decision, without specifying a particular issue he 
intended to appeal.  The Board notes that there is no 
indication that the veteran has been provided a statement of 
the case with respect to the issue of entitlement to special 
monthly compensation based upon housebound status.  
Therefore, although the Board does not have jurisdiction to 
address the claim, it must be remanded for further 
development by the RO.  See Manlincon v. West, 12 Vet. App. 
238 (1999); see also 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 19.26, 20.200, 20.201 (2003). 

The veteran contends that he is entitled to compensation for 
additional disability caused by prostate surgery performed at 
a VA facility in January 1996.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Among other 
things, the VCAA and implementing regulations require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

Review of the record discloses that while the veteran 
arguably has been adequately advised as to what evidence VA 
would obtain for him and of what information or evidence he 
was responsible for submitting, he has not been adequately 
informed of the information and evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103(a) (West 
2002).  In this regard the Board points out that the RO sent 
the veteran correspondence in April 2001 which notified him 
of the information and evidence necessary to substantiate a 
claim for service connection, but not for a claim based on 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151.  Consequently, in order to ensure that 
the veteran receives the due process to which he is entitled 
in connection with the instant appeal, the Board finds that 
remand of the case is appropriate. 

The veteran argues that the potential risks associated with 
his January 1996 prostate surgery were not adequately 
explained.  He maintains that while he was advised that 
impotence was a possible result of the procedure, he was 
never told that total impotence could result.  He also argues 
that he was never informed that bowel or bladder incontinence 
was a possible residual of the type of surgery he elected to 
undergo.

The record reflects that the veteran apparently filed, or at 
least gave indication that he would file, a tort claim 
against the Washington, DC VA Medical Center (VAMC) based on 
the January 1996 surgery.  Of record is an April 1997 
statement by a physician who conducted a review of the 
standard of care observed during the veteran's prostate 
procedure.  The April 1997 statement indicates that the 
veteran was counseled on three separate occasions concerning 
possible residuals of the type of prostate surgery he 
underwent, including impotence and incontinence.  The April 
1997 statement also indicates that the veteran had been 
treated since May 1995 (several months prior to the date of 
the prostate surgery) for impotence.  

The Board notes that the only treatment record on file from 
the Washington, DC VAMC for the period prior to January 1996 
is a December 1995 entry providing little information 
concerning the veteran's prostate condition.  Nor does the 
record contain the documents associated with the veteran's 
filing, or notice of intent to file, a tort claim against the 
Washington, DC VAMC in connection with the January 1996 
prostate surgery.  The Board notes in passing that the 
Washington VAMC has already responded to a request for VA 
outpatient records for January 1995 to January 1997.  Under 
the circumstances, the Board is of the opinion that efforts 
to obtain additional VA medical records, as well as the 
records associated with the veteran's intended tort claim, 
should be undertaken prior to adjudication of the instant 
appeal.

The Board lastly notes that the veteran is apparently in 
receipt of monetary benefits from the Social Security 
Administration (SSA), possibly on the basis of disability.  
Records associated with the veteran's receipt of benefits 
from SSA are potentially relevant to the instant claim, and 
should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should issue a statement 
of the case to the veteran and his 
representative addressing the issue 
of entitlement to special monthly 
compensation based upon housebound 
status.  The veteran and his 
representative should be clearly 
advised of the need to file a timely 
substantive appeal with respect to 
the October 2001 rating decision.  
If the veteran thereafter submits a 
timely substantive appeal with 
respect to this issue, the RO should 
undertake any other indicated 
development.  If, and only if, a 
timely appeal is submitted, this 
issue should be certified on appeal 
to the Board. 

2.  The RO should send the veteran 
and his representative a letter 
explaining the VCAA and that 
complies with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The 
letter should explain, what, if any, 
information (medical or lay 
evidence) not previously provided to 
the Secretary is necessary to 
substantiate the veteran's claim.  
The letter should also specifically 
inform the veteran and his 
representative of which portion of 
the evidence is to be provided by 
the claimant, which part, if any, 
the RO will attempt to obtain on his 
behalf, and a request that the 
veteran provide any evidence in his 
possession that pertains to his 
claim.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

3.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.  In any event, 
medical records (including, but not 
limited to, outpatient records) from 
the Washington, DC VAMC for the 
period from January 1994 to the 
present should be obtained.

4.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records. 

5.  The RO should also undertake 
appropriate action to contact the VA 
Regional Counsel for the District of 
Columbia, with respect to the 
veteran's filing or notice of intent 
to file a legal action against VA or 
the Washington, DC VAMC in 1996 or 
1997 in connection with the prostate 
surgery the veteran underwent in 
January 1996, to obtain copies of 
all pleadings and records (medical 
or otherwise) together with 
documents related to informed 
consent, etc.  All documents 
obtained as a result of this action 
should be associated with the claims 
file.

6.  The RO should attempt to obtain 
a copy of any SSA decision awarding 
or denying the veteran disability 
benefits, as well as a copy of the 
record upon which any award or 
denial of SSA disability benefits 
was based, and a copy of the records 
associated with any subsequent 
disability determinations by the 
SSA.

7.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the issue of 
entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 for disability 
resulting from surgery performed at 
a VA facility in January 1996.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

